Per Guriam.
Suit on note, commenced by filing complaint. The defendant appeared, without process, filed an affidavit that a certain sum was due for which he was willing *83to confess judgment, and that it was not to defraud creditors, &c. Judgment was thereupon confessed for the said amount.
Brownlee, for appellant.
Walter March, for appellee.
' It is now insisted that this proceeding was erroneous, for several reasons. First. The complaint avers the note was given for certain lands, and there is a prayer that a lien be declared, &c. This was not done. We see no error in this, of which the appellant can complain. Second. The affidavit does not describe the cause of action. This was not necessary. It was fully described in the complaint. Third. Judgment was rendered on the second day of the term, being the day set apart for probate business. We see nothing in the statute that would make such an act erroneous on that day.
The judgment is affirmed, with 5 per cent, damages and costs.